Cole, C. J.
This is a suit against the town upon town orders. The objection to the complaint is that the orders are drawn upon a particular fund, — that is, the road fund,— and that it does not appear that there was any money belonging to that hind to pay them. The orders must be deemed payable out of the general fund of the town. We do not understand that there is any provision of law which authorizes the town officers to establish a separate road fund. The orders, therefore, were payable out of the general fund of the town. The fact that the orders stated that they were payable out of the road fund not otherwise appropriated must be understood as merely designating the purpose for which the orders were drawn, and for the convenience of the officers of the town in tracing and adjusting their accounts. Montague v. Horton, 12 Wis. 668.
The other objections to the complaint are disposed of by *33tbe decisions in Brown v. Town Board, ante, p. 27, and Brown v. Jacobs, ante, p. 29.
By the Court.— Tbe order of tbe circuit court is affirmed, and tbe cause remanded for further proceedings.